            Case 1:21-cv-01045-EGS Document 1 Filed 04/15/21 Page 1 of 26




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


                                                     )
 CENTER FOR BIOLOGICAL DIVERSITY,                    )
 378 N. Main Avenue                                  )
 Tucson, AZ 85701,                                   )
                                                     )          Case No: ________________
                 Plaintiff,                          )
                                                     )          COMPLAINT FOR
        v.                                           )          DECLARATORY AND
                                                     )          INJUNCTIVE RELIEF
 U.S. FISH AND WILDLIFE SERVICE,                     )
 1849 C Street, N.W.                                 )
 Washington, DC 20240,                               )
                                                     )
 MARTHA WILLIAMS, in her official capacity           )
 as acting Director of the U.S. Fish and Wildlife    )
 Service,                                            )
 1849 C Street, N.W.                                 )
 Washington, DC 20240,                               )
                                                     )
         and                                         )
                                                     )
 SECRETARY, U.S. DEPARTMENT OF THE                   )
 INTERIOR,                                           )
 1849 C Street, N.W.                                 )
 Washington, DC 20240,                               )
                                                     )
             Defendants.                             )
 ______________________________________              )

                                        INTRODUCTION

       1.       This lawsuit concerns defendants’ failure to carry out their mandatory duties

under the Endangered Species Act, 16 U.S.C. § 1531-1544 (“ESA” or “Act”). The lead

defendant in this matter, the U.S. Fish and Wildlife Service, (“the Service”), has failed to classify

nine species as endangered or threatened, and has failed to designate “critical habitat” for 10

listed species, as mandated under section 4 of the ESA. 16 U.S.C. § 1533(b)(3), (5). These 19
            Case 1:21-cv-01045-EGS Document 1 Filed 04/15/21 Page 2 of 26




species include five insects, 11 plants, a mammal, and two aquatic species that are at risk of

extinction due to habitat degradation and destruction, climate change, and other threats.

       2.       Therefore, plaintiff the Center for Biological Diversity (“Center”), a national

nonprofit conservation organization, brings this action under the ESA’s citizen-suit provision, id.

§ 1540(g)(1), to obtain remedies for defendants’ failures to comply with the law by directing

them to issue the overdue findings by Court-ordered deadlines.

       3.       Specifically, the Center seeks enforceable deadlines for defendants: (1) to publish

overdue “12-month” listing determinations for the Mojave poppy bee, Las Vegas bearpoppy,

Gulf Coast solitary bee, and the Bethany Beach firefly as endangered or threatened; (2) publish

final rules listing the Franklin’s bumble bee, Sierra Nevada red fox, and Bartram’s stonecrop; (3)

publish final rules listing and designating critical habitat for the Hermes copper butterfly and

Beardless chinchweed; (4) designate critical habitat for the Big Pine partridge pea, Blodgett’s

silverbush, sand flax, wedge spruge, Everglades bully, Florida pineland crabgrass, Florida

prairie-clover, Pineland sandmat, and Pearl darter; and (5) publish a final rule implementing the

Service’s designation of critical habitat for the Suwannee moccasinshell.

                                 JURISDICTION AND VENUE

       4.       The Court has jurisdiction over this action pursuant to 16 U.S.C. § 1540(c) and

(g)(1)(C) (action arising under ESA citizen suit provision) and 28 U.S.C. § 1331 (federal

question jurisdiction).

       5.       The Court may grant the relief requested under the ESA, 16 U.S.C. § 1540(g) and

28 U.S.C. §§ 2201 and 2202 (declaratory and injunctive relief).

       6.       The Center provided 60 days’ notice of the violations alleged herein by letters to

defendants dated January 6, 2021 (Big Pine partridge pea, Blodgett’s silverbush, sand flax,




                                                  2
             Case 1:21-cv-01045-EGS Document 1 Filed 04/15/21 Page 3 of 26




wedge spurge, Everglades bully, Florida pineland crabgrass, Florida prairie-clover, and pineland

sandmat); January 7, 2021 (Mojave poppy bee, Las Vegas bearpoppy, Gulf Coast solitary bee,

Bethany Beach firefly, and Franklin’s bumble bee); January 12, 2021 (Suwannee moccasinshell);

January 15, 2021 (Hermes copper butterfly, a “distinct population segment” or “DPS” of the

Sierra Nevada red fox, Bartram’s Stonecrop, and beardless chinchweed); and January 19, 2021

(Pearl darter). Defendants have not remedied their continuing ESA violations by the date of this

Complaint. Therefore, an actual controversy exists between the parties under 28 U.S.C. § 2201.

        7.       The federal government has waived sovereign immunity in this action pursuant to

16 U.S.C. § 1540(g) and 5 U.S.C. § 702.

        8.       Venue is proper in the United States District Court for the District of Columbia

pursuant to 16 U.S.C. § 1540(g)(3)(A) and 28 U.S.C. § 1391(e) because defendants reside in the

district and a substantial part of the events giving rise to the Center’s claims occurred in this

district.

                                              PARTIES

        9.       Plaintiff CENTER FOR BIOLOGICAL DIVERSITY is a nonprofit organization

that works through science, law, and creative media to secure a future for all species, great or

small, hovering on the brink of extinction. The Center is incorporated in California and

headquartered in Tucson, Arizona, with field offices throughout the United States and Mexico,

including in Washington, D.C. The Center has over 84,000 members. The Center and its

members are concerned with the conservation of imperiled species, including the ones at issue in

this suit, and with the Service’s effective implementation of the ESA.

        10.      The Center’s members and staff include individuals with a broad range of

scientific, professional, educational, recreational, aesthetic, moral, and spiritual interests in the




                                                   3
          Case 1:21-cv-01045-EGS Document 1 Filed 04/15/21 Page 4 of 26




Suwannee moccasinshell, Big Pine partridge pea, Blodgett’s silverbush, sand flax, wedge spurge,

Everglades bully, Florida pineland crabgrass, Florida prairie-clover, Pineland sandmat, Mojave

poppy bee, Las Vegas bearpoppy, Gulf Coast solitary bee, Bethany Beach firefly, Franklin’s

bumble bee, Pearl darter, Hermes copper butterfly, Sierra Nevada red fox, Bartram’s stonecrop,

and the beardless chinchweed. In addition, the Center’s members and staff use and enjoy these

species’ habitats for biological, scientific, research, educational, conservation, recreational, and

aesthetic purposes. The Center’s members have concrete plans to visit these species’ habitats in

the future.

        11.    The Center and its members’ interests in these species and their habitats depend

upon the conservation of these species in the wild. Yet, unless these species and their habitats are

promptly protected under the ESA, they will continue to decline and may go extinct. Out of these

concerns, the Center and other interested persons have submitted petitions to the Service to

extend the substantive protections of the ESA to these species by listing them as “endangered” or

“threatened.” Defendants’ failure to comply with their nondiscretionary duties under the ESA

deprives these species of statutory protections that are necessary to their survival and recovery.

Until these species are protected under the ESA, the Center and its members’ future interests in

these species and/or their habitat are impaired.

        12.    The Center and its members are injured by defendants’ failure to publish timely

listing decisions and critical habitat designations. Defendants’ failure to act has delayed the

application of the ESA’s protections to these species, making the conservation of these species

more difficult. These injuries are actual, concrete injuries that are presently suffered by the

Center and its members, are directly caused by defendants’ acts and omissions, and will continue




                                                   4
          Case 1:21-cv-01045-EGS Document 1 Filed 04/15/21 Page 5 of 26




unless the Court grants relief. The relief sought would redress these injuries. The Center and its

members have no adequate remedy at law.

       13.     Defendant UNITED STATES FISH AND WILDLIFE SERVICE is the agency

within the Department of the Interior charged with implementing the ESA for the species at issue

in this suit, including through prompt compliance with the ESA’s mandatory listing and critical

habitat deadlines. The Secretary has delegated administration of the ESA to the Service. 50

C.F.R. § 402.01(b).

       14.     Defendant MARTHA WILLIAMS is the acting Director of the U.S. Fish and

Wildlife Service and is charged with ensuring agency decisions comply with the ESA. Plaintiff

sues Defendant Williams in her official capacity.

       15.     Defendant SECRETARY, U.S. DEPARTMENT OF THE INTERIOR

(“Secretary”) has the ultimate responsibility to administer and implement the provisions of the

ESA regarding these species. Plaintiff sues the Secretary in their official capacity.

                                 STATUTORY FRAMEWORK

       16.     The ESA is a comprehensive federal statute declaring that endangered and

threatened species are of “esthetic, ecological, educational, historical, recreational, and scientific

value to the Nation and its people.” 16 U.S.C. § 1531(a)(3). The purpose of the ESA is to

“provide a means whereby the ecosystems upon which endangered species and threatened

species depend may be conserved, [and] to provide a program for the conservation of such

endangered species and threatened species.” Id. § 1531(b).

       17.     The ESA has a suite of substantive legal protections that apply to “species,” id. §

1532(16) (defining “species”) once they are listed as endangered or threatened. For example,




                                                  5
           Case 1:21-cv-01045-EGS Document 1 Filed 04/15/21 Page 6 of 26




section 4(a)(3) of the Act requires the Service to designate “critical habitat” for each endangered

and threatened species. Id. § 1533(a)(3).

         18.   In addition, ESA section 7(a)(2) requires all federal agencies to ensure that their

actions do not “jeopardize the continued existence” of any endangered or threatened species or

“result in the destruction or adverse modification” of any listed species’ “critical habitat.” Id. §

1536(a)(2). ESA section 9 prohibits, among other actions, “any person” from causing the “take”

of any protected fish or wildlife without lawful authorization from the Service. Id. §§

1538(a)(1)(B), 1539; see also id. § 1532(19) (defining “take”). Other provisions require the

Service to “develop and implement” recovery plans for listed species, id. § 1533(f); authorize the

Service to acquire land for the protection of listed species, id. § 1534; and authorize the Service

to make federal funds available to states to assist in the conservation of endangered and

threatened species, id. § 1535(d).

A.       Listing Species as Endangered or Threatened Under the ESA

         19.   The ESA defines a “species” as “any subspecies of fish or wildlife or plants, and

any distinct population segment of any species of vertebrate fish or wildlife which interbreeds

when mature.” Id. § 1532(16). A “distinct population segment” of a species is also known as a

“DPS.”

         20.   A species is “endangered” when it “is in danger of extinction throughout all or a

significant portion of its range.” 16 U.S.C. § 1532(6). A species is “threatened” when it is “likely

to become an endangered species within the foreseeable future throughout all or a significant

portion of its range.” Id. § 1532(20).




                                                  6
          Case 1:21-cv-01045-EGS Document 1 Filed 04/15/21 Page 7 of 26




        21.     To ensure that endangered and threatened species are protected before it is too

late, ESA section 4 sets forth a detailed process that requires that the Secretary list species as

“endangered” or “threatened” based on five statutory categories of threats. Id. § 1533(a)(1).

        22.     To ensure that listing decisions are timely, interested persons may petition the

Service to list a species as endangered or threatened. In response, the Service must publish a

series of three decisions according to statutory deadlines.

        23.     First, within 90 days of receipt of a listing petition, the Service must, “to the

maximum extent practicable,” publish an initial finding as to whether the petition “presents

substantial scientific or commercial information indicating that the petitioned action may be

warranted.” Id. § 1533(b)(3)(A). This is known as the “90-day finding.” If the Service finds in

the 90-day finding that the petition does not present substantial information indicating that listing

may be warranted, the petition is rejected and the process concludes.

        24.     If, as in this case, the Service determines that a petition does present substantial

information indicating that listing “may be warranted,” the agency must publish that finding and

proceed with a scientific review of the species’ status, known as a “status review.” Id.

        25.     Upon completing the status review, and within 12 months from receiving the

petition, the Service must publish a “12-month finding” with one of three listing determinations,

i.e. that either: (1) listing is “warranted”; (2) listing “not warranted”; or (3) listing is “warranted

but precluded” by other proposals for listing species, provided certain circumstances are met. Id.

§ 1533(b)(3)(B). This is known as a listing determination.

        26.     If the Service determines that listing is “warranted,” the agency must publish that

finding in the Federal Register along with the text of a proposed regulation to list the species as




                                                   7
          Case 1:21-cv-01045-EGS Document 1 Filed 04/15/21 Page 8 of 26




endangered or threatened, and take public comments on the proposed listing rule. Id. §

1533(b)(3)(B)(ii).

        27.     Within one year of publication of the proposed listing rule, the Service must

publish in the Federal Register the final rule implementing its determination to list the species.

Id. § 1533(b)(6)(A). This is known as a “final listing rule.”

        28.     If the Service finds there is substantial disagreement regarding the sufficiency or

accuracy of the available data relevant to a listing determination, the Service may extend this

one-year period by six months to solicit additional data. Id. § 1533(b)(6)(B)(i). However, before

the expiration of that six months, the Service must publish either a final regulation or a notice of

withdrawal. Id. § 1533(b)(6)(B)(ii)-(iii).

B.      Critical Habitat Designations

        29.     “Critical habitat” includes specific areas occupied by the species with the

“[p]hysical or biological features” that are “essential to the conservation of the species” and

which “may require special management considerations or protection,” as well as specific areas

unoccupied by the species that “are essential for the conservation of the species.” Id. §

1532(5)(A). “Conservation” means “the use of all methods and procedures which are necessary

to bring any endangered species or threatened species to the point at which the measures

provided pursuant to [the Act] are no longer necessary.” Id. § 1532(3).

        30.     Critical habitat is crucial for the protection and recovery of listed species,

particularly those threatened by historic and ongoing habitat loss or fragmentation. However, the

ESA does not safeguard a species’ critical habitat until the Service designates it. Accordingly, it

is essential that the Service follow the Act’s procedures and deadlines to ensure it designates

critical habitat on a timely basis.




                                                   8
          Case 1:21-cv-01045-EGS Document 1 Filed 04/15/21 Page 9 of 26




        31.     With limited exceptions, the Service must designate critical habitat for a species

“concurrently” with a listing determination, “to the maximum extent prudent and determinable,”

id. § 1533(a)(3)(A)(i).

        32.     The Service may avoid designating critical habitat on the basis that it is “not

prudent” only when: (1) the species is threatened by taking or other human activity and critical

habitat may increase the risks to the species; (2) habitat loss is not a threat to the species, or

cannot be addressed through section 7(a)(2) of the Act; (3) areas within U.S. jurisdiction provide

negligible conservation value for species outside U.S. jurisdiction; (4) no areas qualify as

“critical habitat”; or (5) the Service determines, based on the best scientific data available, that

critical habitat would not be prudent. 50 C.F.R. § 424.12(a)(1).

        33.     Unless the agency determines that critical habitat for a species is “not then

determinable,” the Service must publish the final rule designating critical habitat “concurrently

with the final regulation implementing the determination that such species is endangered or

threatened.” Id. § 1533(b)(6)(C)(ii). If critical habitat is “not then determinable,” the Service has

up to one additional year to publish a final rule designating critical habitat. Id.

        34.     Designation of critical habitat is “not determinable” only when “[d]ata sufficient

to perform required analyses are lacking, or . . . [t]he biological needs of the species are not

sufficiently well known to identify any area that meets the definition of ‘critical habitat.’” 50

C.F.R. § 424.12(a)(2). If the Service decides that critical habitat is “not . . . determinable” at the

time of listing the species, the agency may extend final rule by up to “one additional year,” but

by that point, it must publish the rule “based on such data as may be available at that time.” 16

U.S.C. § 1533(b)(6)(C)(ii).




                                                   9
         Case 1:21-cv-01045-EGS Document 1 Filed 04/15/21 Page 10 of 26




       35.     If the Service finds that designating critical habitat is “not determinable” or “not

prudent,” it must “state the reasons for not designating critical habitat in the publication of

proposed and final rules listing a species.” Id. § 424.12(a).

       36.     In requiring the designation of critical habitat concurrently with the species’

listing determination, the ESA aims to ensure that all species at risk of extinction receive the

Act’s essential habitat protections in a timely manner. Id. § 1533(a)(3)(A), (b)(6)(A)(ii),

(b)(6)(C); see also id. § 1531(b) (statutory directive to “provide a means whereby the ecosystems

upon which endangered . . . and threatened species depend may be conserved.”).

                                  FACTUAL BACKGROUND

A.     Overdue 12-Month Listing Determinations

       Mojave poppy bee

       37.     The Mojave poppy bee is a rare pollen specialist that collects pollen from certain

poppies that produce pollen but not nectar. Grazing, recreation, gypsum mining, competition

from non-native honeybees, and insufficient regulatory mechanisms threaten the Mojave poppy

bee. Due to these threats, the Center filed a petition seeking ESA protections for the Mojave

poppy bee on October 17, 2018.

       38.     On September 6, 2019, the Service issued a positive 90-day finding that listing the

Mojave poppy bee may be warranted. 84 Fed. Reg. 46,927 (Sept. 6, 2019). This positive 90-day

finding triggered defendants’ duty to issue a 12-month finding by October 17, 2019. To date,

defendants have failed to issue a 12-month listing determination for the Mojave poppy bee. Until

defendants publish the 12-month listing determination and final listing rule, the Mojave poppy

bee will decline toward extinction. There is no legal excuse for defendants’ failure to act.




                                                 10
         Case 1:21-cv-01045-EGS Document 1 Filed 04/15/21 Page 11 of 26




       Las Vegas bearpoppy

       39.     The Las Vegas bearpoppy is a plant that aids in soil retention and is essential to

native bee species like the Mojave poppy bee. Grazing, gypsum mining, recreation, and

insufficient regulatory mechanisms threaten the Las Vegas bearpoppy. Due to these threats, on

August 19, 2019, the Center filed a petition seeking ESA protection for the Las Vegas

bearpoppy.

       40.     On July 22, 2020, the Service issued a positive 90-day finding that listing the Las

Vegas bearpoppy may be warranted. 85 Fed. Reg. 44,265 (July 22, 2020). This positive 90-day

finding triggered defendants’ duty to issue a 12-month finding by August 19, 2020. To date,

defendants have failed to issue a 12-month listing determination for the Las Vegas bearpoppy.

Until defendants publish the 12-month listing determination and final listing rule, the Las Vegas

bearpoppy will decline toward extinction. There is no legal excuse for defendants’ failure to act.

       Gulf Coast solitary bee

       41.     The Gulf Coast solitary bee is a floral specialist that feeds exclusively on the

Coastal Plain honeycombhead. Ongoing threats from urban expansion, climate change,

recreation, pesticides, and insufficient regulatory mechanisms threaten the Gulf Coast solitary

bee. Due to these threats, the Center filed a petition seeking ESA protection for the Gulf Coast

solitary bee on April 2, 2019.

       42.     On December 19, 2019, the Service issued a positive 90-day finding that listing

the Gulf Coast solitary bee may be warranted. 84 Fed. Reg. 69,713 (Dec. 19, 2019). This positive

90-day finding triggered defendants’ duty to issue a 12-month finding by April 2, 2020. To date,

defendants have failed to issue a 12-month listing determination for the Gulf Coast solitary bee.




                                                11
         Case 1:21-cv-01045-EGS Document 1 Filed 04/15/21 Page 12 of 26




Until defendants publish the 12-month listing determination and final listing rule, the Gulf Coast

solitary bee will decline toward extinction. There is no legal excuse for defendants’ failure to act.

       Bethany Beach firefly

       43.     The Bethany Beach firefly is a critically imperiled beetle that has been

documented at just seven locations along the Delaware coast. Climate change, urban

development, recreation, pesticides, and insufficient regulatory mechanisms threaten the Bethany

Beach firefly. Due to these threats, on May 20, 2019, the Center filed a petition seeking ESA

protection for the Bethany Beach firefly.

       44.     On December 19, 2019, the Service issued a positive 90-day finding that listing

the Bethany Beach firefly may be warranted. Id. at 69,714-69,715. The positive 90-day finding

triggered defendants’ duty to issue a 12-month finding by May 20, 2020. To date, defendants

have failed to issue a 12-month listing determination for the Bethany Beach firefly. Until

defendants publish the 12-month listing determination and final listing rule, the Bethany Beach

firefly will decline toward extinction. There is no legal excuse for defendants’ failure to act.

B.     Overdue Final Listing Rules

       Franklin’s bumble bee

       45.     The Franklin’s bumble bee is a generalist forager that holds the distinction of

having the narrowest distribution of any bumble bee in the world. Franklin’s bumble bee is

feared extinct because of disease from commercial bumble bee colonies, expansion of

agriculture, improper and excessive use of pesticides, and invasive species. Due to these threats,

on June 28, 2010, The Xerces Society for Invertebrate Conservation and Dr. Robbin W. Thorp

filed a petition seeking ESA protection for Franklin’s bumble bee.




                                                 12
         Case 1:21-cv-01045-EGS Document 1 Filed 04/15/21 Page 13 of 26




       46.     On September 13, 2011, the Service issued a positive 90-day finding that listing

Franklin’s bumble bee may be warranted. 76 Fed. Reg. 56,381 (Sept. 13, 2011). On August 13,

2019, the Service proposed to list Franklin’s bumble bee as an “endangered” species under the

ESA and found that designating critical habitat was not prudent. 84 Fed. Reg. 40,006 (Aug. 13,

2019). The Service’s publication of the proposed rule triggered its duty to publish the final listing

rule by August 13, 2020. To date, defendants have failed to publish a final listing rule for

Franklin’s bumble bee. Until defendants publish the final listing rule, Franklin’s bumble bee will

continue to decline toward extinction. There is no legal excuse for defendants’ failure to act.

       The Sierra Nevada DPS of the Sierra Nevada red fox

       47.     The Sierra Nevada DPS of the Sierra Nevada red fox is a subspecies of red fox

and is restricted to a single known population near Sonora Pass, CA. Climate change, habitat

destruction, fragmentation, and diseases from domestic dogs continue to harm the Sierra Nevada

red fox DPS. Due to these threats, on April 27, 2011, the Center filed a petition seeking ESA

protection for the Sierra Nevada red fox DPS.

       48.     On January 3, 2012, the Service issued a positive 90-day finding that listing may

be warranted under the ESA for the Sierra Nevada red fox DPS. 77 Fed. Reg. 45 (Jan. 3, 2012).

On October 8, 2015, the Service issued a positive 12-month finding. 80 Fed. Reg. 60,990 (Oct. 8,

2015). With the 12-month finding, the Service determined that listing was “warranted but

precluded” for the Sierra Nevada red fox DPS by higher priority listing actions. Id. The Service

continued to recognize that the Sierra Nevada red fox DPS warranted listing due to ongoing and

imminent threats in 2015, 2016, and 2019. The Service issued a Candidate Notice of Review

(“CNOR”) that included the Sierra Nevada red fox DPS. 80 Fed. Reg. 80,583 (Dec. 24, 2015);

81 Fed Reg. 87,246 (Dec. 2, 2016); 84 Fed. Reg. 54,732 (Oct. 10, 2019).




                                                 13
         Case 1:21-cv-01045-EGS Document 1 Filed 04/15/21 Page 14 of 26




       49.     A proposed listing for the Sierra Nevada red fox DPS as endangered was not

issued until January 8, 2020. 85 Fed. Reg. 862 (Jan. 8, 2020). The proposed rule found that the

designation of critical habitat was not prudent. Id. The 2020 proposed listing triggered a

mandatory duty for the Service to publish the final listing rule by January 8, 2021. 16 U.S.C. §

1533(b)(6)(A)(i). To date, defendants have failed to publish a final listing rule on the Sierra

Nevada red fox DPS. Until defendants publish the final listing rule and critical habitat

designation, the Sierra Nevada red fox DPS will continue to decline toward extinction. There is

no legal excuse for defendants’ failure to act.

       Bartram’s stonecrop

       50.     Bartram’s stonecrop is a rare succulent severely threatened by collection and

habitat destruction. Four populations were recently lost due to the drying of habitat. Drying,

livestock grazing, and recreation continue to harm the species. Due to these threats, on July 7,

2010, the Center filed a petition seeking ESA protection for Bartram’s stonecrop.

       51.     On August 8, 2012, the Service issued a positive 90-day finding that listing may

be warranted under the ESA for Bartram’s stonecrop. 77 Fed. Reg. 47,352 (Aug. 8, 2012). On

December 6, 2019, Bartram’s stonecrop was proposed for listing as threatened. 84 Fed. Reg.

67,060 (Dec. 6, 2019). The proposed rule found the designation of critical habitat not prudent. Id.

The 2019 proposed listing triggered a mandatory requirement that the Service publish a

determination by December 6, 2020. 16 U.S.C. § 1533(b)(6)(A)(i) To date, defendants have

failed to publish the final listing rule on Bartram’s stonecrop. Until defendants publish the final

listing rule, Bartram’s stonecrop will continue to decline toward extinction. There is no legal

excuse for defendants’ failure to act.




                                                  14
         Case 1:21-cv-01045-EGS Document 1 Filed 04/15/21 Page 15 of 26




C.     Publish the final listing rules and Critical Habitat Designations

       Beardless chinchweed

       52.     The beardless chinchweed is a perennial of the sunflower family. Nonnative

species invasion, drought, and livestock grazing continue to harm the species. Due to these

threats, on July 7, 2010, the Center filed a petition seeking ESA protection for the beardless

chinchweed.

       53.     On August 8, 2012, the Service issued a positive 90-day finding that listing the

beardless chinchweed may be warranted. 77 Fed. Reg. 47,352. On December 6, 2019, the

Service published a determination and proposed rule to list the beardless chinchweed as

endangered along with a proposed rule to designate approximately 10,604 acres in southern

Arizona as critical habitat. 84 Fed. Reg. 67,060. The 2019 proposals triggered a mandatory duty

to publish final listing rule and final rule designating critical habitat for the beardless chinchweed

by December 6, 2020. 16 U.S.C. § 1533(b)(6)(A). To date, defendants have failed to publish the

final listing rule or critical habitat designation on the beardless chinchweed. Until defendants

publish the final listing rule and critical habitat designation, the beardless chinchweed will

continue to decline toward extinction. There is no legal excuse for defendants’ failure to act.

       Hermes copper butterfly

       54.     The Hermes copper butterfly is a species of butterfly only found in Mexico and

California. Urban development, climate change, fire, and drought continue to harm the species.

Due to these threats, on October 26, 2004, the Center filed a petition seeking ESA protection for

the Hermes copper butterfly.

       55.     On May 4, 2010, the Service published a positive 90-day finding that listing the

Hermes copper butterfly under the ESA may be warranted. 75 Fed. Reg. 23,654 (May 4, 2010).




                                                 15
         Case 1:21-cv-01045-EGS Document 1 Filed 04/15/21 Page 16 of 26




On April 14, 2011, the Service published a determination that listing the Hermes copper

butterfly, was warranted but precluded by higher-priority actions. 76 Fed. Reg. 20,918 (Apr. 14,

2011). The Hermes copper butterfly remained a candidate for promulgation of a listing rule until

January 8, 2020, when the Service published a proposed rule to list the Hermes copper butterfly

as a threatened species, along with a proposed rule to designate approximately 14,249 hectares of

critical habitat in San Diego County, California. 85 Fed. Reg. 1018 (Jan. 8, 2020). The Service’s

publication of these proposed rules triggered a mandatory duty to publish the final rules listing

and designating critical habitat for the Hermes copper butterfly by January 8, 2021. 16 U.S.C. §

1533(b)(6)(A). To date, defendants have failed to publish final rules listing the Hermes copper

butterfly or designating critical habitat for this species. Until defendants publish these final rules,

the Hermes copper butterfly will continue to decline toward extinction. There is no legal excuse

for defendants’ failure to act.

D.     Publish Proposed and Subsequent Final Rules Designating Critical Habitat

       Big Pine partridge pea, Blodgett’s silverbush, sand flax, and the wedge spurge

       56.     On May 11, 2004, the Center filed a petition seeking ESA protection for the Big

Pine partridge pea, Blodgett’s silverbush, sand flax, and the wedge spurge. The Big Pine

partridge pea is a small shrub found only in the pine rocklands of the Big Pine Key and Cudjoe

Key. Blodgett’s silverbush is a woody shrub that grows in the pine rocklands of Monroe and

Miami-Dade counties, but has become increasingly rare. The sand flax is a small, perennial herb

found in pine rocklands in Monroe and Miami-Dade counties, and its populations are declining.

The wedge spurge is a small, perennial herb that is found in pine rocklands and roadsides on Big

Pine Key, where its population is declining.




                                                  16
         Case 1:21-cv-01045-EGS Document 1 Filed 04/15/21 Page 17 of 26




       57.     On September 29, 2015, the Service published listing determinations and

proposed rules to list the Big Pine partridge pea, Blodgett’s silverbush, sand flax, and wedge

spurge under the ESA, but did not concurrently publish a proposed rule designating critical

habitat at that time, claiming that the “specific information sufficient to perform the required

analysis...is currently lacking.” 80 Fed. Reg. 58,536 (Sept. 29, 2015). On September 29, 2016,

the Service published final rules listing the Big Pine partridge pea, Blodgett’s silverbush, sand

flax, and wedge spurge, but at that time, the agency did not publish a final rule to designate

critical habitat for these species. 81 Fed. Reg. 66,842 (Sept. 29, 2016). Rather, the Service

maintained that critical habitat was not determinable. Id. at 66,864. The Service’s “not

determinable” findings gave the agency until September 29, 2017 to designate critical habitat. 16

U.S.C. § 1533(b)(6)(C)(ii). To date, defendants have failed to publish proposed or final rules

designating critical habitat for these four plants. Until defendants publish a final rule designating

critical habitat, these four plants will continue to decline toward extinction. There is no legal

excuse for defendants’ failure to act.

       Florida pineland crabgrass, Florida prairie clover, pineland sandmat, and the
       Everglades bully

       58.     On May 4, 2004, the Service designated the Everglades bully as a candidate

species on its own initiative. 69 Fed. Reg. 24,876 (May 4, 2004). On May 11, 2004, the Center

filed a petition seeking ESA protections for the Florida pineland crabgrass, the Florida prairie-

clover, and the pineland sandmat. The Everglades bully is native to Miami-Dade County and is

only found in pine rocklands. The Florida pineland crabgrass only occurs in the Everglades in

Miami-Dade and Monroe counties. It was first identified as needing endangered species

protection in 1975. The Florida prairie-clover is a member of the pea family and grows up to 6

feet tall in pine rocklands and coastal uplands. The Pinelands sandmat is perennial herb with a



                                                 17
         Case 1:21-cv-01045-EGS Document 1 Filed 04/15/21 Page 18 of 26




red stem and delicate, yellow flowers. Habitat loss, modification, isolation, a small population

size, and inability to recolonize continue to harm all four species. On October 11, 2016, the

Service proposed listing the Everglades bully, Florida pineland crabgrass, Florida prairie-clover,

and the pineland sandmat under the ESA, but did not propose designating critical habitat at that

time. 81 Fed. Reg. 70,282 (Oct. 11, 2016). On October 6, 2017, the Service listed the Everglades

bully, Florida pineland crabgrass, Florida prairie-clover, and pineland sandmat. 82 Fed. Reg.

46,691 (Oct. 6, 2017). However, the Service did not designate critical habitat at that time, instead

stating that critical habitat was not determinable. Id. The Service’s “not determinable” finding

gave the agency one year from the final listing, for a deadline of October 6, 2018. 16 U.S.C. §

1533(b)(6)(C)(ii). To date, defendants have failed to propose or finalize critical habitat for these

four plants. Until defendants publish a final rule designating critical habitat, these four plants will

continue to decline toward extinction. There is no legal excuse for defendants’ failure to act.

       Pearl darter

       59.     The Pearl darter is a species of fish that is now only found in scattered locations in

the Pascagoula River, where it faces an increased threat of extinction. The darter’s limited

geographic range, fragmented distribution in the Pascagoula River system, small population, and

low genetic diversity threatens this species’ long-term viability. Due to these threats, on May 11,

2004, the Center filed a petition seeking ESA protection for the Pearl darter.

       60.     On September 21, 2016, the Service proposed listing the Pearl darter, 81 Fed.

Reg. 64,857 (Sept. 21, 2016), and on September 20, 2017, the Service issued a final rule listing

the Pearl darter as threatened under the ESA. 82 Fed. Reg. 43,885 (Sept. 20, 2017). The Service

did not include a critical habitat designation at the time of listing because the Service found

critical habitat “not determinable” due to lack of information needed to “perform the required




                                                  18
         Case 1:21-cv-01045-EGS Document 1 Filed 04/15/21 Page 19 of 26




analysis.” Id. at 43,895. The Service’s “not determinable” finding gave the agency one year from

the final listing, for a deadline of September 20, 2018. 16 U.S.C. § 1533(b)(6)(C)(ii).

       61.       To date, defendants have failed to propose or finalize critical habitat for the Pearl

darter. Until defendants publish a final rule designating critical habitat, the Pearl darter will

continue to decline toward extinction. There is no legal excuse for defendants’ failure to act.

E.     Publish Final Rules Designating Critical Habitat

       Suwannee moccasinshell

       62.       The Suwannee moccasinshell is a small freshwater mussel. Degradation of its

stream habitat due to polluted runoff from agricultural lands, discharges from industrial and

municipal wastewater sources and from mining operations, and decreased flows due to

groundwater extraction and drought continue to harm the Suwanee moccasinshell. Due to these

threats, on April 20, 2010, the Center filed a petition seeking ESA protection for the Suwannee

moccasinshell.

       63.       On October 6, 2015, the Service proposed listing the Suwannee moccasinshell,

but found that designation of critical habitat was prudent but not determinable. 80 Fed. Reg.

60,335 (Oct. 6, 2015). On October 6, 2016, the Service issued a final rule listing the Suwannee

moccasinshell as threatened under the ESA and concluded that critical habitat was not

determinable. 81 Fed. Reg. 69,417 (Oct. 6, 2016).

       64.       Pursuant to a settlement agreement, the Service published a proposed rule

designating critical habitat for the Suwannee moccasinshell on November 27, 2019. 84 Fed. Reg.

65,325 (Nov. 27, 2019). Publication of the Service’s final rule designating critical habitat for the

Suwanee moccasinshell was due November 27, 2020. 16 U.S.C. § 1533(b)(6)(C)(ii).




                                                  19
         Case 1:21-cv-01045-EGS Document 1 Filed 04/15/21 Page 20 of 26




       65.     To date, the Service has not issued a final rule designating critical habitat for the

Suwannee moccasinshell. Until defendants publish a final rule designating critical habitat, the

Suwannee moccasinshell will continue to decline toward extinction. There is no legal excuse for

defendants’ failure to act.

                                   CLAIMS FOR RELIEF
    First Claim for Relief: Failure to Publish a Timely 12-Month Listing Determination
                                  for the Mojave Poppy Bee

       66.     The Center re-alleges the allegations in all preceding paragraphs.

       67.     Defendants’ failure to perform their nondiscretionary duty to publish a timely 12-

month listing determination on the petition to list the Mojave poppy bee as endangered or

threatened violates the ESA. 16 U.S.C. § 1533(b)(3)(B).


 Second Claim for Relief: Failure to Publish a Timely 12-Month Listing Determination for
                                the Las Vegas Bearpoppy

       68.     The Center re-alleges the allegations in paragraphs in all preceding paragraphs.

       69.     Defendants’ failure to perform their nondiscretionary duty to publish a timely 12-

month listing determination on the petition to list the Las Vegas Bearpoppy as endangered or

threatened violates the ESA. 16 U.S.C. § 1533(b)(3)(B).

 Third Claim for Relief: Failure to Publish a Timely 12-Month Listing Determination for
                               the Gulf Coast Solitary Bee

       70.     The Center re-alleges the allegations in all preceding paragraphs.

       71.     Defendants’ failure to perform their nondiscretionary duty to publish a timely 12-

month listing determination on the petition to list the Gulf Coast Solitary Bee as endangered or

threatened violates the ESA. 16 U.S.C. § 1533(b)(3)(B).




                                                 20
         Case 1:21-cv-01045-EGS Document 1 Filed 04/15/21 Page 21 of 26




 Fourth Claim for Relief: Failure to Publish a Timely 12-Month Listing Determination for
                                the Bethany Beach Firefly

       72.     The Center re-alleges the allegations in all preceding paragraphs.

       73.     Defendants’ failure to perform their nondiscretionary duty to publish a timely 12-

month listing determination on the petition to list the Bethany Beach Firefly as endangered or

threatened violates the ESA. 16 U.S.C. § 1533(b)(3)(B).

     Fifth Claim for Relief: Failure to Publish Final Listing Rule and Critical Habitat
                      Designation for the Hermes Copper Butterfly

       74.     The Center re-alleges the allegations in all preceding paragraphs.

       75.     Defendants’ failure to perform their nondiscretionary duty to publish the final

listing rule and critical habitat designation for the Hermes copper butterfly violates the ESA. 16

U.S.C. § 1533(b)(6)(A) and (b)(6)(B)(iii).

Sixth Claim for Relief for Relief: Failure to Publish Final Listing Rule and Critical Habitat
                         Designation for the Beardless Chinchweed

       76.     The Center re-alleges the allegations in all preceding paragraphs.

       77.     Defendants’ failure to perform their nondiscretionary duty to publish the final

listing rule and critical habitat designation for the beardless chinchweed violates the ESA. 16

U.S.C. § 1533(b)(6)(A) and (b)(6)(B)(iii).

Sixth Claim for Relief for Relief: Failure to Publish Final Listing Rule and Critical Habitat
                         Designation for the Beardless Chinchweed

       78.     The Center re-alleges the allegations in all preceding paragraphs.

       79.     Defendants’ failure to perform their nondiscretionary duty to publish the final

listing rule and critical habitat designation for the beardless chinchweed violates the ESA. 16

U.S.C. § 1533(b)(6)(A) and (b)(6)(B)(iii).




                                                21
         Case 1:21-cv-01045-EGS Document 1 Filed 04/15/21 Page 22 of 26




               Seventh Claim for Relief: Failure to Publish Final Listing Rule
                              for the Franklin’s Bumble Bee

       80.     The Center re-alleges the allegations in all preceding paragraphs.

       81.     Defendants’ failure to perform their nondiscretionary duty to publish the final

listing rule for Franklin’s bumble bee, violates the ESA. 16 U.S.C. § 1533(b)(6)(A).

                Eighth Claim for Relief: Failure to Publish Final Listing Rule
                            for the Sierra Nevada Red Fox DPS

       82.     The Center re-alleges the allegations in all preceding paragraphs.

       83.     Defendants’ failure to perform their nondiscretionary duty to publish the final

listing rule for the Sierra Nevada Red Fox DPS, violates the ESA. 16 U.S.C. § 1533(b)(6)(A).

 Ninth Claim for Relief: Failure to Publish Final Listing Rule for the Bartram’s Stonecrop

       84.     The Center re-alleges the allegations in all preceding paragraphs.

       85.     Defendants’ failure to perform their nondiscretionary duty to publish the final

listing rule for Bartram’s Stonecrop, violates the ESA. 16 U.S.C. § 1533(b)(6)(A).

                    Tenth Claim for Relief: Failure to Designate Critical Habitat
                                  for the Big Pine Partridge Pea

       86.     The Center re-alleges the allegations in all preceding paragraphs.

       87.     Defendants’ failure to perform their nondiscretionary duty to designate critical

habitat for the Big Pine partridge pea violates the ESA. 16 U.S.C. § 1533(b)(6) (C)(ii).

               Eleventh Claim for Relief: Failure to Designate Critical Habitat
                               For the Blodgett’s Silverbush

       88.     The Center re-alleges the allegations in all preceding paragraphs.

       89.     Defendants’ failure to perform their nondiscretionary duty to designate critical

habitat for Blodgett’s silverbush violates the ESA. 16 U.S.C. § 1533(b)(6) (C)(ii).




                                                22
         Case 1:21-cv-01045-EGS Document 1 Filed 04/15/21 Page 23 of 26




               Twelfth Claim for Relief: Failure to Designate Critical Habitat
                                     for the Sand Flax

       90.     The Center re-alleges the allegations in all preceding paragraphs.

       91.     Defendants’ failure to perform their nondiscretionary duty to designate critical

habitat for the sand flax violates the ESA. 16 U.S.C. § 1533(b)(6) (C)(ii).

              Thirteenth Claim for Relief: Failure to Designate Critical Habitat
                                   for the Wedge Spurge

       92.     The Center re-alleges the allegations in all preceding paragraphs.

       93.     Defendants’ failure to perform their nondiscretionary duty to designate critical

habitat for the wedge spurge violates the ESA. 16 U.S.C. § 1533(b)(6) (C)(ii).

             Fourteenth Claim for Relief: Failure to Designate Critical Habitat
                                for the Everglades Bully

       94.     The Center re-alleges the allegations in all preceding paragraphs.

       95.     Defendants’ failure to perform their nondiscretionary duty to designate critical

habitat for the Everglades bully violates the ESA. 16 U.S.C. § 1533(b)(6) (C)(ii).

               Fifteenth Claim for Relief: Failure to Designate Critical Habitat
                             for the Florida Pineland Crabgrass

       96.     The Center re-alleges the allegations in all preceding paragraphs.

       97.     Defendants’ failure to perform their nondiscretionary duty to designate critical

habitat for the Florida pineland crabgrass violates the ESA. 16 U.S.C. § 1533(b)(6) (C)(ii).

              Sixteenth Claim for Relief: Failure to Designate Critical Habitat
                               for the Florida Prairie-Clover

       98.     The Center re-alleges the allegations in all preceding paragraphs.

       99.     Defendants’ failure to perform their nondiscretionary duty to designate critical

habitat for the Florida prairie-clover violates the ESA. 16 U.S.C. § 1533(b)(6) (C)(ii).




                                                23
           Case 1:21-cv-01045-EGS Document 1 Filed 04/15/21 Page 24 of 26




                 Seventeenth Claim for Relief: Failure to Designate Critical Habitat
                                    for the Pineland Sandmat

          100.    The Center re-alleges the allegations in all preceding paragraphs

          101.    Defendants’ failure to perform their nondiscretionary duty to designate critical

habitat for the Pineland sandmat violates the ESA. 16 U.S.C. § 1533(b)(6)(C)(ii).

                 Eighteenth Claim for Relief: Failure to Designate Critical Habitat
                                       for the Pearl Darter

          102.    The Center re-alleges the allegations in all preceding paragraphs.

          103.    Defendants’ failure to perform their nondiscretionary duty to designate critical

habitat for the and Pearl darter violates the ESA. 16 U.S.C. § 1533(b)(6)(C)(ii).

                     Nineteenth Claim for Relief: Failure to Publish Final Rule
                    Designating Critical Habitat for the Suwannee Moccasinshell

          104.    The Center re-alleges the allegations in all preceding paragraphs.

          105.    Defendants’ failure to publish a final rule designating critical habitat for the

Suwannee moccasinshell violates the ESA. 16 U.S.C. § 1533(a)(3)(A)(i), (b)(6)(A)(ii), (b)(6)(C).

                                      REQUEST FOR RELIEF

          Plaintiff respectfully requests that the Court enter judgment providing the following

relief:

          A.      Declare that defendants have violated the ESA by failing to issue timely 12-month

listing determinations in response to the petitions to list the Mojave poppy bee, Las Vegas

bearpoppy, Gulf Coast solitary bee, and Bethany Beach firefly as endangered or threatened under

the ESA;

          B.      Provide injunctive relief compelling defendants to publish in the Federal Register

12-month listing determinations on the petition to list the Mojave poppy bee, Las Vegas bear-

poppy, Gulf Coast solitary bee, and Bethany Beach firefly by dates certain;



                                                    24
            Case 1:21-cv-01045-EGS Document 1 Filed 04/15/21 Page 25 of 26




           C.   Declare that defendants have violated the ESA by failing to publish timely final

listing rules for the Hermes copper butterfly and the beardless chinchweed;

           D.   Issue injunctive relief compelling defendants to publish in the Federal Register

the final listing rules for the Hermes copper butterfly and the beardless chinchweed by dates

certain;

           E.   Declare that defendants have violated the ESA by failing to publish final rule

designating critical habitat for the Hermes copper butterfly and the beardless chinchweed;

           F.   Issue injunctive relief compelling defendants to publish in the Federal Register

final rules designating critical habitat for the Hermes copper butterfly and the beardless

chinchweed by dates certain;

           G.   Declare that defendants have violated the ESA by failing to publish final rules

listing the Franklin’s bumble bee, Sierra Nevada red fox DPS, and Bartram’s stonecrop;

           H.   Issue injunctive relief compelling defendants to publish in the Federal Register

final rules listing the Franklin’s bumble bee, Sierra Nevada red fox DPS, and Bartram’s

stonecrop by dates certain;

           I.   Declare that defendants have violated the ESA by failing to publish critical habitat

designations for the Big Pine partridge pea, Blodgett’s silverbush, sand flax, wedge spruge,

Everglades bully, Florida pineland crabgrass, Florida prairie-clover, Pineland sandmat, and Pearl

darter by dates certain;

           J.   Issue injunctive relief compelling defendants to publish critical habitat

designations for the Big Pine partridge pea, Blodgett’s silverbush, sand flax, wedge spruge,

Everglades bully, Florida pineland crabgrass, Florida prairie-clover, Pineland sandmat, and Pearl

darter by dates certain;




                                                 25
        Case 1:21-cv-01045-EGS Document 1 Filed 04/15/21 Page 26 of 26




       K.     Declare that defendants have violated the ESA by failing to publish the final rule

designating critical habitat for the Suwannee moccasinshell;

       L.     Provide injunctive relief compelling defendants to designate final critical habitat

for the Suwannee moccasinshell by a date certain;

       M.     Retain continuing jurisdiction to review defendants’ compliance with all

judgments and orders herein;

       N.     Grant plaintiff its reasonable attorneys’ fees and costs as provided by the ESA, 16

U.S.C. § 1540(g)(4); and

       O.     Provide such other relief as the Court deems just and proper.



DATED this 15th day of April, 2021.                 Respectfully submitted,


                                                    /s/ Amy R. Atwood
                                                    Amy R. Atwood (DC Bar No. 470258)
                                                    CENTER FOR BIOLOGICAL DIVERSITY
                                                    P.O. Box 11374
                                                    Portland, OR 97211
                                                    Tel: 971-717-6701
                                                    Email: atwood@biologicaldiversity.org

                                                    Camila Cossio (OR Bar No. 191504)
                                                    seeking admission pro hac vice
                                                    CENTER FOR BIOLOGICAL DIVERSITY
                                                    P.O. Box 11374
                                                    Portland, OR 97211
                                                    Tel: 971-717-6727
                                                    Email: ccossio@biologicaldiversity.org

                                                    Attorneys for Plaintiff




                                               26
